Anderson, J.,
delivered the opinion of the court.
This was a proceeding in the chancery court of Simpson county by the board of supervisors of that county under our bond volidation statute (chapter 28, Laws of 1917; sections 3812a to 3812e, inclusive, Hemingway’s Supplement), to validate the bonds of a separate road district of said county organized under chapter. 176, Laws of 1914, and amendments thereto (Hemingway’s Code, sections 7158 to 7178, inclusive). Appellants, qualified electors and taxpayers of the road district in question, filed objections to the validation of the proposed bonds. There was a trial and decree by the court validating the bonds, from which appellants prosecute this appeal.
Appellants Contend that the entire proceedings are void because they say that the initial petition filed with the board of supervisors by the qualified electors under section 2 of chapter 176, Laws of 1914, and amendments thereto (Hemingway’s Code, section 7159), upon which said proceedings were based is void, in that the petition failed to ask that the road district be organized under said statute, and because it prayed for the construction of two specific roads in said district. The petition, leaving off the caption and the names of the petitioners, and leaving out the description of the district, follows:
“We, the undersigned citizens and qualified electors of that part of beat No. 2, southwest of the Central highway road district, petition the honorable board of supervisors of Simpson county, state of Mississippi, to set aside the following described territory: . . .
“The above sections and parts of sections constitute the desired territory to be set aside as a separate road district, and. an election ordered in said territory to ascertain if a majority of the qualified electors in said territory desire to float bonds to improve not less than two roads; one being at the beat line between 2 and 3, near Wess Welch’s place, running by Corinth Church on into Magee, and another beginning near Mt. Zion Church *729and crossing Staffer creek near H. H. Jones’ place and on into Magee.”
It will be observed that the petition prayed that the territory described therein be organized into a separate road district and an election be ordered in said territory to ascertain if a majority of the qualified electors therein described that bonds be issued for the construction and improvement of (quoting from the petition) “not less than two roads; one beginning at the beat line between 2 and 3, near Wess Welch’s place, running by Corinth Church on in Magee, and other beginning near Mt. Zion Church and crossing Skiffer creek near II. H. Jones’ place and on into Magee.” Appellants’ position is that the initial petition under the statute is jurisdictional; that, therefore, it should have conformed to the statute in all respects, including a request that the proposed road district be organized under said statute, and should not have requested the improvement of any particular roads. In all other respects the proceedings from beginning to conclusion are regular. The notice of proposal to issue bonds, published under said statute, recited that a petition had been filed, asking that a road district be organized and bonds issued under said chapter 176, Laws of 1914, and amendments thereto (Hemingway’s Code, sections 7158 to 7178, inclusive), and that twenty per cent, of the qualified electors had petitioned therefor, gave a description of the territory sought to be organized into a road district, and in all other respects complied with said statute. Every order and resolution entered by the board in the proceedings thereafter, where it was appropriate so to do, recited the fact that the proceedings were being had under said road statute. Therefore, if the bonds in question áre invalid, it is because alone of the failure of the initial petition to state that the petitioners sought to come under the provisions of said road statute, and because said petition went beyond the authority of the statute, in that it asked for the *730construction and improvement alone of two public roads therein described.
The publication of the notice required by the statute of the proposal of the board to issue the bonds of the district answered the purpose of process for the qualified electors and taxpayers of the district. Its object was to give them an opportunity to go before the board and contest the organization of the proposed road district and the issuance of bonds therefor. By that notice they were specifically informed that it was sought to organize a road district under chapter 176, Laws of 1914, and amendments thereto (Hemingway’s Code, sections 7158 to 7178, inclusive). Upon the due publication of that notice the qualified electors and taxpayers of the district could have ascertained by consulting the records of the board of supervisors exactly what was proposed to be done and under what statute the proceedings were being had. It is true'that the initial petition should.have stated what statute the district was proposed to be organized under, and it should not have stated what roads were desired by the petitioners to be constructed and improved. There is no authority in this statute for such a request in the petition. Both of these defects, however, were amendable. They did not render the petition void. The petition, notwithstanding such defects, contained the fundamental requirements of the statute. The desire expressed in the petition that two specific roads be constructed and improved was mere surplusage, and could have been misleading to no one. The qualified electors and taxpayers of the proposed district were presumed to know that under the law the petitioners had no right to name in their petition the roads to be improved.

Affirmed,.